EXAMINER'S AMENDMENT

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on December 10, 2021, Ms. Rhonda Barton requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-6374 the required fee of $ 220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the Claims
Claim 6 has been rewritten as follows:
--	6.	(Currently amended) The cordless power cutter according to claim 5, wherein the housing has an upper portion on which the lifting handle is mounted and,
wherein a position of the motor axis relative to a top side of the housing is closer than a position of relative to the top side of the housing.--.




--	17.	(Currently amended) The cordless power cutter according to claim 15, wherein a moment arm of a center of mass of the power section relative to a center of gravity of the cordless power cutter is substantially equal to a moment arm of a center of mass of the cutting section relative to the center of gravity of the cordless power cutter.

	18.	(Currently amended) The cordless power cutter according to claim 15, wherein a [[the]] center of gravity of the cordless power cutter is between the lifting handle axis and a bottom side of the housing.--.

In the Specification
Paragraph 0012,	line 1, the second comma “,” has been deleted.
Paragraph 0013,	lines 6-7 have been rewritten as follows:
-- A moment arm of a center of mass of the power section is substantially equal to a moment arm of a center of mass of the cutting section.--
Paragraph 0026,	line 12, “tope side” has been changed to --top side--.
Paragraph 0027,	line 2, --to-- has been inserted after “power”;
line 4, --a-- has been inserted before “rechargeable”, and a   comma --,-- has been inserted after “into”.




--[0032]	In the power cutter 1, the weight of the power section 9800 is calculated as the center of mass of the power section M Power Section multiplied by its distance D Power Section from the center of gravity 5000. The weight of the cutting section 9900 is calculated as the center of mass of the cutting section M Cutting Section multiplied by its distance D Cutting Section from the center of gravity 5000. Balancing the weight between a power section 9800 and a cutting section 9900 means balancing the moment arms MA of the center of mass of the power section and the center of mass of the cutting section, to be substantially equal. Balancing the weights or moment arms can be expressed by the following equation:--.

Paragraph 0042,	line 4, --430-- has been inserted after “stator”.
Paragraph 0044,	line 2, “The motor” has been changed to --A motor--;
			line 4, “The output” has been changed to --An output--.
Paragraph 0049,	line 7, “an operation” has been changed to --and operation--.

Paragraph 0025 filed in the amendment of November 26, 2021 has been rewritten as follows:
--[0025]	The front end of the power cutter includes a cutting or abrading member, such as disk 300. The power cutter 1 can use different kinds of disks to cut different materials. By using different types of disks, the power cutter 1 can be used to cut and/or grind a variety of work pieces and materials. For example, the disk 300 can have a diamond or diamond simulant blade for cutting concrete, masonry granite, marble and 300 can have an abrasive blade for cutting metal such as a conventional [[or a]] grinding blade 302 as shown in Fig. 7.--.

In paragraph 0037 filed in the amendment of July 20, 2019:
line 6 has been rewritten as follows:
-- cutting section 9900 on either side of the [[a]] balancing plane 3333. This weight-balancing defines the [[a]]--.

In the Abstract
Line 2, “the motor” has been changed to --a motor--.

In the Drawings
New Figure 7 filed on November 26, 2021 has been entered.
Amended Figure 6 filed on November 26, 2021 has NOT been entered.
Additionally, Figure 6 filed on July 20, 2019 will be replaced as described  below.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In the originally-filed Figure 6 (as filed on October 31, 2016), “1110” will be changed to --1100--, and then --1110-- will be added just below the new “1100” and will have a lead line that extends to the intersection between the nearest surface of the handle and the left end of the horizontal line contacted by the new “1100”.


Remarks
The claims have been amended to avoid issues under 35 USC 112 and for further clarity, and the specification has been amended for further clarity and/or to correct informalities.
Regarding the drawings, upon further consideration, the depiction of the lines representing “MA” are considered to be new matter due to the specific lengths and locations for the center of mass shown in amended Figure 6. Claim 17 and the appropriate portions of the specification have been clarified and there is no need to amend the drawings in this regard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
December 11, 2021